Citation Nr: 0312308	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include tuberculosis and 
histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 3, 1974, to June 
6, 1974.

By decision dated in July 1990, the Regional Office (RO) 
denied the veteran's claim for service connection for 
pulmonary tuberculosis.  He was notified of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
The veteran subsequently sought to reopen his claim for 
service connection for a respiratory disability.  By letter 
dated in April 1998, the RO informed the veteran that his 
claim for service connection could not be reopened.  This 
appeal ensued.  This case was previously before the Board of 
Veterans' Appeals (Board) in December 2000, at which time it 
was remanded for additional development of the record.  The 
case is again before the Board for appellate consideration.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the veteran and his representative, by 
letter issued November 21, 2002, of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his claims and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  The veteran was informed 
that he had up to a year from the date of the letter to 
submit evidence in support of his claim.  However, the full 
one-year period has not elapsed, and the veteran has not 
waived this period of time in which to present evidence.  See 
generally, Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), (holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran the full 
time period to submit evidence in support of his claim.  

Accordingly, this case is REMANDED for the following:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




